DETAILED ACTION
Claims 1-8 and 10, as filed 06/20/2019, have been examined and are pending.
Claim 9 is canceled.
New claims are not presented.
Applicant’s amendments necessitate a new ground of rejection. Accordingly, this Office action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendment, filed 4/28/2021, with respect to the objection to Claim 10 have been fully considered and are persuasive.  The objection to Claim 10 has been withdrawn. 
Applicant’s amendments, filed 4/28/2021, with respect to the rejection of Claims 7 and 8 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of Claims 7 and 8 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s amendments with arguments, see pages 8-13, filed 4/28/2021, with respect to the rejection(s) of claim(s) 1-8 and 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Giraudon et al. and Booz et al., necessitated by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10, as filed 06/20/2019, are rejected under 35 U.S.C. 103 as being unpatentable over Applicant-supplied EP 2887704 A1 published 6/24/2015, more than one year before Applicant’s earliest priority date (Giraudon et al.), in view of US 2017/0279774 A1 (Booz et al.).

As to Claim 1, Giraudon et al. disclose a method for managing interactions via a communication network between a first communicating object and a second communicating object that can be linked by a link (Giraudon et al. disclose the interaction between first and second digital objects {digital objects communicate} - ¶¶ [0001-0004]) connecting at least one function of the first communicating object to at least one function of the second communicating object, the network including a set of communicating objects, the method comprising the following acts performed by the first communicating object (Giraudon et al. disclose the remote controlling of one linked object with another - ¶¶ [0017-0018, 0108]): 
memorizing at least one execution agreement relating to a link between two communicating objects of the network, (Giraudon et al. disclose the storing {memorization} of properties and associations {agreements} for command communication between objects - ¶¶ [0113-0115]), 
each of the first and second communicating objects comprising at least one hardware element (Giraudon et al. disclose the objects being hardware - ¶¶ [0002, 0021, 0022]), and 
executing said execution agreement relating to the link connecting the function of the first communicating  object to the function of the second communicating object (Giraudon et al. disclose the execution of the command control agreement - ¶¶ [0137-0151]). 
Giraudon et al. do not disclose each of the at least one execution agreement being a computer program; and activating the link connecting a function of the first communicating object to a function of the second communicating object, said link being included in at least one execution agreement (***), the activating comprising: accessing an execution agreement relating to said link connecting the function of the first communicating object to the function of the second communicating  object, the accessing comprising searching, in the other communicating  objects of the network, for parts to said agreement not memorized in the first communicating object, and memorizing in the first communicating object the parts found in at least one other communicating  object of the network. However, Booz et al. disclose
each of the at least one execution agreement being a computer program (Booz et al. disclose the smart contract - ¶ [0066]. Examiner notes that Applicant equates  smart contracts to the claimed execution agreements while arguing against Giraudon et al. – See page 12 filed 4/28/2021); and
activating the link connecting a function of the first communicating object to a function of the second communicating object, said link being included in at least one execution agreement, the activating comprising: 
accessing an execution agreement relating to said link connecting the function of the first communicating object to the function of the second communicating  object, the accessing comprising searching, in the other communicating  objects of the network, for parts to said agreement not memorized in the first communicating object, and memorizing in the first communicating object the parts found in at least one other communicating  object of the network (Booz et al. disclose the negotiation of smart contracts among devices. Negotiation requires each side to adjust what is missing from the agreement reached after negotiation - ¶ [0066]), 
It would have been obvious to one of ordinary skill in the art to combine each of the at least one execution agreement being a computer program; and activating the link connecting a function of the first communicating object to a function of the second communicating object, said link being included in at least one execution agreement, the activating comprising: accessing an execution agreement relating to said link connecting the function of the first communicating object to the function of the second communicating  object, the accessing comprising searching, in the other communicating  objects of the network, for parts to said agreement not memorized in the first communicating object, and memorizing in the first communicating object the parts found in at least one other communicating  object of the network, taught by Booz et al., with activating the link connecting a function of the first communicating object to a function of the second communicating object, said link being included in at least one execution agreement, taught by Giraudon et al., in order to ***.

As to Claims 7, 8 and 10, the limitations presented are similar to those in Claim 1 in different embodiments; and are therefore rejected on the same basis.

As to Claim 2, the combination of Giraudon et al. and Booz et al. discloses the management method as claimed in claim 1, wherein executing the execution agreement relating to said link connecting at least one function of the first communicating object to at least one function of the second communicating  object comprises: 
accessing traces of execution of said link (Giraudon et al. disclose the smartphone controlling a Pan Tilt Zoom camera remotely. Doing so requires closed loop feedback, which in turn requires tracing the execution of the commands given to ensure the requested action is executed properly - ¶¶ [0024-0025]), 
checking traces of execution of said link (Giraudon et al. disclose the smartphone controlling a Pan Tilt Zoom camera remotely. Doing so requires closed loop feedback, which in turn requires tracing the execution of the commands given to ensure the requested action is executed properly - ¶¶ [0024-0025]). 

As to Claim 3, the combination of Giraudon et al. and Booz et al. discloses the management method as claimed in claim 1, 
wherein executing an execution agreement relating to said link connecting the function of the first object comprises searching for a second link between the first object and a third object geographically close to the second object (Giraudon et al. - ¶¶ [0037-0038]). 

As to Claim 4, the combination of Giraudon et al. and Booz et al. discloses the management method as claimed in claim 3, 
wherein searching for a second link between the first object and a third object geographically close to the second object comprises searching for a quality-of-service relevance result (Giraudon et al. disclose adjustment when a communicating piece of equipment is no longer close, triggering a change of function - ¶¶ [0037-0038]). 

As to Claim 5, the combination of Giraudon et al. and Booz et al. discloses the management method as claimed in claim 1, 
wherein executing the execution agreement relating to the link connecting the function of the first object comprises distributing remunerations for third parties associated with the operation of said link (Giraudon et al. disclose the benefits gained  ¶ [0039]). 

As to Claim 6, the combination of Giraudon et al. and Booz et al. discloses the management method as claimed in claim 1, 
wherein memorizing in the first object the execution agreement relating to the link between two communicating objects of the network also comprises memorizing an execution agreement relating to a link between two objects of said set not connecting any of the functions of the first object (Giraudon et al. disclose the building of alternate agreement between the second and third devices - ¶¶ [0037-0038]). 

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007.  The examiner can normally be reached on M-F 9:00am - 5:00pm Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G KEEHN/Primary Examiner, Art Unit 2456